DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/05/19 and 3/22/21 were filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Zheng et al (WO 2014/186909 A1 hereafter Zheng) in view of Moghissi et al (Image-guided surgery and therapy for lung cancer: a critical review; Future Oncology, 2017, volume 13, Issue .
Zheng discloses a method for identifying the boundaries of tissue during surgery comprising administering a fluorescent contrast agent to a patient, operating on the patient by exposing the area and determining the bounds the affected area for removal [abstract, 0074, 0080].  The contrast agent that is administered can be ICG and it can be inhaled for delivery [0015, 0038, 0043, 0060].  The fluorescent contrast agent gives off a signal that is monitored during surgery to identify the effected tissues [0073, 0083].  The ICG is administered to the patient at a rate of 1.2+ 0.3 µg/g with mice weighing 20-25 g [0073].
While Zheng discloses the use of fluorescent contrast agents for tissue guidance and identification, the reference is silent to specific lung tissues. The use of fluorescent contract agents to aid in surgery is well known in the art especially lung cancer surgery and treatments as seen in Moghissi.
Moghissi discloses methods for lung cancer treatment comprising the use of indocyanine green to determine the contours of diseased or damaged tissue and healthy organs (abstract, page 2387).  ICG is a good candidate for intraoperative use due to their differential fluorescent emission between normal and diseases tissue (page 2390).  The They allow for good penetration into tissue and since they are capable of excitation, can be easily seen in the field of operation during thoracic surgery (page 2390).  Moghissi establishes the level of skill in the art regarding the use of preferred use of ICG in visualizing specific lung tissues for cancer surgery and it would have been obvious to apply to the techniques broadly suggested by Zheng.
While Zheng discloses that the fluorescent contrast agent can be applied in various means, including inhalation via an aerosol, the reference is silent to a specific nebulizer for use.  The use of nebulizers for delivery of agents to the lungs is well known as seen in the Hofstetter.

With these aspects in mind, it would have been obvious to combine the prior art with an expected result of a stable and safe means of fluorescent guided thoracic surgery for removal of damaged tissue.  Zheng provides the overall procedure of administering a fluorescent compound like ICG to the body, operating and monitoring signals from the compound in the tissue to identify healthy and damaged tissue.  Moghissi establishes that ICG is especially useful in pulmonary nodule applications as it penetrates deeply into tissue and can be monitored easily in an open field.  While Zheng discloses that an aerosol of the contrast agents, Hofstetter provides a specific nebulizer device for delivery of the composition.  It would have been obvious to combine the prior art with an expected result of a stable method of identifying damaged lunch tissue. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618